Thomas, J.
This bill is brought too late. The entry having been made by the defendant on the 10th of February 1852, the foreclosure became perfect on the 10th of February 1855. The possession taken by the defendant was in conformity with the provisions of the statutes, and there is no evidence from which *100a waiver of his possession could have been inferred. Rev. Sts. c. 107, § 1. Raymond v. Raymond, 7 Cush. 605. Swift v. Mendall, 8 Cush. 357. Bennett v. Conant, 10 Cush. 163. Palmer v. Fowley, 5 Gray, 545. Bill dismissed.